DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 1656.
3.	Applicant’s amendment to the claims filed on 03/13/2021 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
4.	New claims 16-17 are added.
5.	Claims 1-17 are pending.
Election/Restrictions
6.	Applicant’s election of the species, enzyme, plasmid and episomal in the reply filed on 03/13/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Upon further consideration of the claims as a whole, the election of species requirement, as set forth in the Office action mailed on 01/07/2021, has been reconsidered.  Specifically, the election of species requirement as set forth in the Office Action mailed on 01/07/2021 is hereby withdrawn and the claims will be examined to the full extent.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
7.	Claims 1-17 are pending and examined on the merits.
Priority
8.	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) to Europe Patent Application No. EP16192246.3, filing date 10/04/2016.  The certified copy has been filed in the present application, filed on 04/03/2019.
Information Disclosure Statement
9.	The IDSs filed on 04/03/2019 and 03/13/2021 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Drawings
10.	The Drawings filed on 04/03/2019 are acknowledge and accepted by the examiner.
Claim Objections
11.	Claims 14-15 are objected to for the double recitation of the phrase “the formula”, and in the interest of improving claim form, it is suggested that the claim be amended to remove the double recitation.  Appropriate correction is suggested.
Claim Rejections - 35 USC § 112(b)
12.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


13.	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
14.	Regarding claims 1 (claims 2-3 and 16 dependent therefrom), 4 (claim 5 dependent therefrom), 6 (claims 7-8 dependent therefrom), 9 (claims 10-13 dependent therefrom), 14 (claim 17 dependent therefrom), and 15, the recitation of “the polynucleotide comprises DNA sequence as set forth in SEQ ID NO:  1” is indefinite because SEQ ID NO:  1 contains multiple nucleotide sequences including the full length and fragments of the sequence.  Without a definitive article between the transitional phrase “comprises” and “DNA”, the metes and bounds of which DNA sequence is being referred to in the claim.  Therefore, the claim and claims requiring said polynucleotide are indefinite.  It is suggested that applicants clarify the meaning of the claims.
	Further regarding claims 9-13, the terms "enhanced" and “overexpressed” are relative term which renders the claim indefinite.  The term "enhanced" and “overexpressed” are terms of degree and it is unclear from the claims and the disclosure what the terms are being compared.  It is suggested that applicants clarify the meaning of the claims.
  
Claim Rejections - 35 USC § 112(a)
15.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

16.	Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
	MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
	For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
	Claims 1-17 are drawn in relevant part to a polynucleotide comprising a cis-acting regulatory sequence operably linked to a downstream promoter, wherein all of NF-AT, AP1, NFkB, STAT1, STAT3, and STAT5 are capable of binding to said cis-acting regulatory sequence and wherein the polynucleotide comprises DNA sequence as set forth in SEQ ID NO:  1.  In view of the recitation of “comprises DNA sequence”, the claim is interpreted as including fragments Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004). Here, the disclosure fails to teach which combination of nucleotide sequences of the infinite possibilities would result in a DNA sequence that permits binding of all of NF-AT, AP1, NFkB, STAT1, STAT3, and STAT5.  Accordingly, one of skill in the art would not accept the disclosure of SEQ ID NO:  1 as being representative of all DNA sequences that permit binding of NF-AT, AP1, NFkB, STAT1, STAT3, and STAT5 as encompassed by the claims. As such, the specification, taken with the pre-existing knowledge in the art, fails to satisfy the written description requirement of 35 U.S.C. 112, first paragraph. 
Conclusion

	Claims 1-17 are pending.
	Claims 1-17 are rejected.
	No claims are in condition for an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537.  The examiner can normally be reached on Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656